

116 SRES 450 ATS: Recognizing the 71st anniversary of the Universal Declaration of Human Rights and the celebration of “Human Rights Day”.
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 450IN THE SENATE OF THE UNITED STATESDecember 10, 2019Mr. Coons (for himself, Mr. Tillis, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on the JudiciaryDecember 18, 2019Committee discharged; considered and agreed toRESOLUTIONRecognizing the 71st anniversary of the Universal Declaration of Human Rights and the celebration
			 of Human Rights Day.
	
 Whereas the Universal Declaration of Human Rights, adopted by the United Nations on December 10, 1948, represents the first comprehensive agreement among countries as to the specific rights and freedoms of all human beings;
 Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and freedom enshrined in the Constitution of the United States and the Bill of Rights;
 Whereas awareness of human rights— (1)is essential to the realization of fundamental freedoms;
 (2)promotes equality; (3)contributes to preventing conflict and human rights violations; and
 (4)enhances participation in democratic processes; Whereas Congress has a proud history of promoting human rights that are internationally recognized; and
 Whereas December 10 of each year is celebrated around the world as Human Rights Day: Now, therefore, be it  That the Senate—
 (1)designates December 10, 2019, as Human Rights Day; (2)recognizes the 71st anniversary of the Universal Declaration of Human Rights;
 (3)reaffirms the Universal Declaration of Human Rights; (4)supports the right of human rights defenders all over the world to promote the fundamental freedoms enshrined in the Universal Declaration of Human Rights; and
 (5)encourages the people of the United States— (A)to observe Human Rights Day; and
 (B)to continue a commitment to upholding freedom, democracy, and human rights around the globe.